                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

CENTURY HLM, LLC,                                )
                                                 )
           Plaintiff,                            )
                                                 )
      v.                                         )           No. 4:19 CV 2608 DDN
                                                 )
CARDIOQUIP, LP, et cet.,                         )
                                                 )
           Defendant.                            )

                                MEMORANDUM AND ORDER
       This action is before the Court upon the motion of defendant CardioQuip, LP, for the
Court to reconsider its order denying defendant’s motion for transfer of venue for forum non
conveniens. All parties have consented to the exercise of plenary authority in this action by a
United States Magistrate Judge under 28 U.S.C. § 636(c).


                                         BACKGROUND
       This action was removed by defendant from the Circuit Court of St. Louis County,
Missouri, to this Court. In its removal notice and as asserted in its counterclaims against
plaintiff, defendant alleges this Court has subject matter jurisdiction under 28 U.S.C. § 1332, due
to the diversity of the parties' citizenship and the amount in controversy. Plaintiff does not
dispute defendant's assertions in this regard.
       Plaintiff Century HLM, LLC (“Century”), alleges the following facts in its state court
petition. Plaintiff is a limited liability company with its principal place of business in St. Louis
County, in this federal judicial district. Defendant CardioQuip, LP, is a limited partnership1
organized under the laws of the State of Texas and has transacted significant business in the State
of Missouri.
       Plaintiff alleges that on January 3, 2014, plaintiff and defendant entered into a
Distribution Agreement, agreeing that plaintiff would be the exclusive worldwide distributor of
certain medical equipment and products, with certain exceptions. Accordingly, plaintiff provided

1
  Defendant alleges it is a limited liability company organized under the law of Texas. (Doc. 15,
¶ 103.)
defendant with access to proprietary information such as client lists, including contact
information.
       Plaintiff further alleges that on July 11, 2014, plaintiff and defendant entered into an
agreement captioned, "Century Agreement with CardioQuip to Develop the Next Step Century
HLM" (“Development Agreement”).            Accordingly, defendant would design a new medical
device and internal battery backup, in exchange for various described items of compensation.
Defendant was unable or unwilling to perform its obligation. Thus, the Development Agreement
ended in 2016 and plaintiff was forced to find another company to continue designing the device.
On August 29, 2016, plaintiff and defendant agreed to terminate the Distribution Agreement.
       Plaintiff alleges claims in the following counts: (1) tortious interference with a business
expectancy; (2) fraud related to the Distribution Agreement; (3) fraud related to the Development
Agreement; (4) breach of contract related to the Distribution Agreement; (5) breach of contract
related to the Development Agreement; and (6) declaratory judgment that states plaintiff's rights
under the Development Agreement.
       On September 27, 2019, defendant filed its answer and the following counterclaims: (1)
breach of contract relating to the Distribution Agreement; (2) breach of contract regarding the
Development Agreement; and (3) fraud relating to the Development Agreement.
       Also on September 27, 2019, defendant filed a motion to transfer this action for forum
non conveniens to the Southern District of Texas, Houston Division. On November 19, 2019,
after hearing oral arguments, this Court on the record denied the motion to transfer for the
reasons set forth on the record. Defendant filed an objection to this order. On December 5,
2019, the Court ordered the objection to be considered a motion for reconsideration of the order
denying transfer. Thereafter, defendant filed a memorandum in support of reconsideration and
transfer to which plaintiff responded.


                                           DISCUSSION
       Venue for this action could be properly in this district and in the Southern District of
Texas. This action could have been brought in that district, because defendant was organized
under the law of Texas, its principal place of business is there, it is subject to the Court's personal
jurisdiction there, and it alleges generally that "a substantial part of the events or omissions
giving rise to the claim occurred" there. (Doc. 15 at ¶ 105). Plaintiff makes similar allegations,


                                                  2
including generally that defendant "has committed certain torts in St. Louis County, Missouri
which are the subject of the Petition." (Doc. 7 at 3.) See 28 U.S.C. § 1391(b)(1) and (2) and
(c)(2).
          After a district court determines there are two proper venues for a case, the court must
take the next step in the forum non conveniens inquiry by considering factors that include the
following: (1) the convenience of the parties; (2) the convenience of the witnesses; and (3) the
interests of justice. 28 U.S.C. § 1404(a). The analysis may also include private and public
interest factors, on a case-by-case basis. See De Melo v. Lederle Labs., Div. of Am. Cyanamid
Corp., 801 F.2d 1058, 1062 (8th Cir. 1986).
          Private factors include: (1) ease of access to relevant sources of proof; (2) availability and
compulsory process for attendance of unwilling witnesses; (3) cost of obtaining willing
witnesses; (4) possibility of viewing premises if appropriate in the action; and (4) all other
practical matters that make trial of a case easy, expeditions, and inexpensive. See De Milo, 801
F.2d at 1062. (quoting Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 508 (1947)).
          Public interest factors include: (1) administrative difficulties flowing from court
congestion; (2) local interest in having a local controversy decided at home; (3) interest of
having a diversity case in a forum that is at home with the law governing the actions; (4)
avoidance of conflict of laws; and (5) unfairness, i.e., burdening citizens with jury duty in a case
unrelated to the area. See De Milo, 801 F.2d at 1063 (citing Piper Aircraft Co. v. Reyon, 454
U.S. 235, 241 (1981)).
          Defendant seeks a transfer of the action under 28 U.S.C. § 1404, arguing that this judicial
district is not a convenient forum. More specifically it argues that (1) witnesses are located and
available in the Southern District of Texas, Houston Division; (2) pertinent documentary
evidence is located there; (3) the conduct complained of occurred there; and (4) the substantive
law of Texas is applicable to the dispute. (Docs. 13, 14, 37.)
          In response, plaintiff argues that venue is most convenient in this Court and that transfer
would be convenient only for defendant. (Doc. 18.) Plaintiff claims that most potential witnesses
reside outside of Texas, making St. Louis a geographically central location for this case. Plaintiff
disputes that all claims are governed by Texas law. Plaintiff argues that great deference should
be given to its choice of venue.



                                                    3
                                    Convenience of the Witnesses
          Convenience of witnesses is the most significant factor in considering the propriety of
transfer under § 1404(a). Anheuser–Busch, Inc. v. City Merch., 176 F.Supp.2d 951, 959
(E.D.Mo. 2001). Specifically, the location of third-party witnesses is weighed "heavily" when
considering a transfer of venue. Textron Financial Corporation v. Krystal Koach, Inc., 2010 WL
2132662 at *4 (E.D.Mo. May 26, 2010); Saint Louis University v. Medtronic Navigation, Inc.,
2012 WL 4049018 at *5 (E.D.Mo. Sept. 13, 2003) (ruling that convenience of the parties is not a
compelling factor supporting transfer).         However, the mere number of witnesses is not
dispositive. Compression Technology Solutions L.L.C., v. EMC Corporation, 2012 WL 1188576
at *5 (E.D.Mo. Apr. 6, 2012) (transferring case because not one witness was located in the
transferor district).
          In the instant case, defendant argues that three witnesses related to it reside in Texas and
one witness related to it resides in Mesa, Arizona. Plaintiff states that its president, who allegedly
negotiated the relevant agreements, its accounting firm, and both of its attorneys reside in St.
Louis. Further, defendant argues that Arizona, the location of a key witness, is 300 miles closer
to Texas than St. Louis. This distance is not a substantial factor in deciding whether to transfer,
given the comparability of time necessary to travel from Mesa to St. Louis by motor vehicle and
by air.
          Plaintiff states that its non-party witnesses are located in states different from Texas and
Missouri: 8 in Minnesota, 1 in Arizona, 1 in Florida, 1 in Iowa, and 1 in South Carolina.
          In this case, neither of the forum choices is convenient for most of the third-party
witnesses, because they are in Arizona, Iowa, Florida, South Carolina, and the remaining nine
are located in Minnesota. While the number and locations of the party witnesses slightly favor
defendant, the number and locations of the non-party witnesses substantially favor this district,
because St. Louis is more geographically central.


                                        Location of Evidence
          Defendant argues that most of the evidence is in Texas, such as, documentary evidence,
engineering facilities, and testing facilities. Plaintiff argues that substantially all of plaintiff’s
evidence is located in St. Louis. Although Missouri is Century’s principal place of business,


                                                   4
plaintiff states its design, manufacturing, and production were done in Mesa, Arizona, and its
testing was done in Minnesota. These facts balance evenly. Further, it cannot be gainsaid that
technology and ease of transfer of documentary evidence renders evidence location a less
important factor.


                                     Choice of Substantive Law
          The parties dispute which jurisdiction’s substantive law will apply to the case. The
record indicates that there is no one clear location where the relevant conduct allegedly caused
injury.     Plaintiff states the economic impact of the relevant conduct was felt in St. Louis;
defendant argues the parties' relationship was centered in Texas where they entered the
development agreement, placed orders, and created invoices. Both parties agree that products
were built in Arizona and shipped directly to customers throughout the United States.
Accordingly, a significant portion of the conduct occurred in Texas, although the impact was felt
in Missouri and in other states. In any event, a determination of the applicable substantive law is
not dispositive of the forum non conveniens issue and this Court is equally capable of applying
the appropriate jurisdiction’s substantive law to this case.


                                 Plaintiff’s Right to Choose Forum
          Federal courts generally give “considerable deference to a plaintiff's choice of
forum.” Terra Int'l, 119 F.3d at 695; Biometics, LLC v. New Womyn, Inc., 112 F.Supp.2d 869,
875 (E.D.Mo. 2000). "When plaintiff and defendant are in different states there is no choice of
forum that will avoid imposing inconvenience; and when the inconvenience of the alternative
venues is comparable there is no basis for a change of venue; accordingly, the tie is awarded to
the plaintiff." Trident Steel Corp. v. Oxbow Steel Int'l, LLC, 2009 WL 3242045 at *4 (E.D.Mo.
Oct. 5, 2009) (quoting In re Nat'l Presto Indus., Inc., 347 F.3d 662, 665 (7th Cir. 2003)).
“[U]nless that balance is strongly in favor of the moving party, the plaintiff's choice of forum
should not be disturbed.” Fluid Control Products, Inc., v. Aeromotive, Inc., 2011 WL 620115 at
*1 (E.D.Mo. Feb. 11, 2011) (quoting Viasystems Techs. Corp., LLC v. Forest City Commercial
Dev., 2008 WL 2064971 at *3 (E.D.Mo. 2008)).
          In this case, the balance of relevant factors does not clearly and strongly favor the moving
party.


                                                   5
                                             ORDER
       Accordingly,
       IT IS HEREBY ORDERED that defendant’s motion for reconsideration of the order
denying motion to transfer venue for convenience (Docs. 35, 36) is denied and the case will
proceed in the United States District Court for the Eastern District of Missouri.




                                               /s/ David D. Noce _______
                                      UNITED STATES MAGISTRATE JUDGE

Signed on February 12, 2020.




                                                 6
